As filed with the Securities and Exchange Commission on August 12, 2010 Registration Statement No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 MAGNUM HUNTER RESOURCES CORPORATION (Exact name of registrant as specified in its charter) Delaware 86-0879278 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 777 Post Oak Boulevard, Suite 910 Houston, TX 77056 832-369-6986 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Magnum Hunter Resources Corporation 2006 Stock Incentive Plan (Full title of the Plan) Gary C. Evans 777 Post Oak Boulevard, Suite 910 Houston, TX 77056 832-369-6986 (Address, including zip code, and telephone number, including area code, of registrant's agent for service of process) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large Accelerated Filer£ Accelerated Filer£ Non-Accelerated Filer£ Smaller Reporting CompanyT (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title Of Securities To Be Registered Amount To Be Registered Proposed Maximum Offering Price PerShare(2) Proposed Maximum Aggregate OfferingPrice Amount Of Registration Fee Common Stock , par value $0.01 per share 6,000,000 (1) Represents shares of Registrant’s common stock offered or to be offered pursuant to awards granted under theMagnum Hunter Resources Corporation 2006 Stock Incentive Plan.In accordance with Rule 416(a) under the Securities Act of 1933, as amended, this Registration Statement shall be deemed to cover any additional securities that may from time to time be offered or issued pursuant to the Plan to prevent dilution from stock splits, stock dividends, recapitalizations or similar transactions. Estimated solely for purposes of calculating the registration fee under Rule 457(h) under the Securities Act of 1933, as amended, based upon the average of the high and low sale prices of such common stock as reported on the NYSE Amex Equities Market on August 11, 2010. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The Registrant will send or give the documents containing the information specified in Part I of Form S-8 to participants in the Magnum Hunter Resources Corporation 2006 Stock Incentive Planas specified by Rule 428(b)(1) under the Securities Act of 1933, as amended. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3.Incorporation of Documents By Reference. The following documents are hereby incorporated by reference in this Registration Statement: (a) Annual Report on Form 10-K for the fiscal year ended December 31, 2009, filed with the Securities and Exchange Commission on March31, 2010, as amended by Form 10-K/A filed with the Securities and Exchange Commission on April 30, 2010 and Form 10-K/A filed with the Securities and Exchange Commission on June 4, 2010. (b) All other reports filed by the Registrant pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934 since the end of the fiscal year referred to in (a) above. (c) The description of the Registrant’s common stock contained in its Registration Statement on Form 8-A filed on August 25, 2006, including any amendments or reports filed for the purpose of updating such description. All documents subsequently filed by the Registrant pursuant to Sections 13(a), 13(c), 14, and 15(d) of the Securities Exchange Act of 1934, as amended, prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference herein and to be a part hereof from the date of the filing of such documents (but this shall not include any document that is merely furnished to the Securities and Exchange Commission). Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. 2 Item 6.Indemnification of Directors and Officers. Section 145 of the General Corporation Law of the State of Delaware provides as follows: A corporation shall have the power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action, suit or proceeding, whether civil, criminal, administrative or investigative (other than an action by or in the right of the corporation) by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise, against expenses (including attorneys’ fees), judgments, fines and amounts paid in settlement actually and reasonably incurred by the person in connection with such action, suit or proceeding if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interest of the corporation, and, with respect to any criminal action or proceeding, had no reasonable cause to believe his conduct was unlawful.The termination of any action, suit or proceeding by judgment, order, settlement, conviction or upon a plea of nolo contendere or its equivalent shall not, of itself, create a presumption that the person did not act in good faith and in a manner which the person reasonably believed to be in or not opposed to the best interests of the corporation, and, with respect to any criminal action or proceeding, had reasonable cause to believe that his conduct was unlawful. A corporation shall have the power to indemnify any person who was or is a party or is threatened to be made a party to any threatened, pending or completed action or suit by or in the right of the corporation to procure a judgment in its favor by reason of the fact that the person is or was a director, officer, employee or agent of the corporation, or is or was serving at the request of the corporation as a director, officer, employee or agent of another corporation, partnership, joint venture, trust or other enterprise against expenses (including attorneys’ fees) actually and reasonably incurred by the person in connection with the defense or settlement of such action or suit if the person acted in good faith and in a manner the person reasonably believed to be in or not opposed to the best interests of the corporation and except that no indemnification shall be made in respect of any claim, issue or matter as to which such person shall have been adjudged to be liable to the corporation unless and only to the extent that the Court of Chancery or the court in which such action or suit was brought shall determine upon application that, despite the adjudication of liability but in view of all the circumstances of the case, such person is fairly and reasonably entitled to indemnity for such expenses which the Court of Chancery or such other court shall deem proper. As permitted by the Delaware General Corporation Law, we have included in our amended and restated certificate of incorporation a provision to eliminate the personal liability of our directors for monetary damages for breach of their fiduciary duties as directors, subject to certain exceptions.In addition, our amended and restated certificate of incorporation and bylaws provide that we are required to indemnify our officers and directors under certain circumstances, including those circumstances in which indemnification would otherwise be discretionary, and we may, but are not required to, advance expenses to our officers and directors as incurred in connection with proceedings against them for which they may be indemnified. The indemnification provisions contained in our certificate of incorporation and bylaws are in addition to any other right that a person may have or acquire under any statute, bylaw, resolution of stockholders or directors or otherwise.We maintain directors and officers liability insurance on behalf of our directors and officers insuring them against any liability asserted against them in their capacities as directors and officers or arising out of such status. Item 7.Exemption from Registration Claimed. Not applicable. Item 8.Exhibits All Exhibits are listed in the Exhibit Index at the end of this Part II. 3 Item 9.Undertakings. (a)The undersigned Registrant hereby undertakes: (1)To file, during any period in which offers or sales are being made, a post-effective amendment to this registration statement: (i)To include any prospectus required by Section 10(a)(3) of the Securities Act of 1933; (ii)To reflect in the prospectus any facts or events arising after the effective date of the registration statement (or the most recent post-effective amendment thereof) which, individually or in the aggregate, represent a fundamental change in the information set forth in the registration statement.Notwithstanding the foregoing, any increase or decrease in volume of securities offered (if the total dollar value of securities offered would not exceed that which was registered) and any deviation from the low or high end of the estimated maximum offering range may be reflected in the form of prospectus filed with the Commission pursuant to Rule 424(b) if, in the aggregate, the changes in volume and price represent no more than a 20 percent change in the maximum aggregate offering price set forth in the “Calculation of Registration Fee” table in the effective registration statement; and (iii)To include any material information with respect to the plan of distribution not previously disclosed in the registration statement or any material change to such information in the registration statement; Provided, however, that paragraphs (a)(l)(i) and (a)(l)(ii) of this section do not apply if the information required to be included in a post-effective amendment by those paragraphs is contained in reports filed with or furnished to the Commission by the Registrant pursuant to Section 13 or Section 15(d) of the Exchange Act that are incorporated by reference in this Registration Statement. (2)That, for the purpose of determining any liability under the Securities Act, each such post-effective amendment shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. (3)To remove from registration by means of a post-effective amendment any of the securities being registered which remain unsold at the termination of the offering. * * * (b)The undersigned Registrant hereby undertakes that, for purposes of determining any liability under the Securities Act of 1933, each filing of the Registrant’s annual report pursuant to Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934 (and, where applicable, each filing of an employee benefit plan’s annual report pursuant to Section 15(d) of the Securities Exchange Act of 1934) that is incorporated by reference in this Registration Statement shall be deemed to be a new registration statement relating to the securities offered therein, and the offering of such securities at that time shall be deemed to be the initial bona fide offering thereof. * * * (h)Insofar as indemnification for liabilities arising under the Securities Act of 1933 may be permitted to directors, officers and controlling persons of the Registrant pursuant to the foregoing provisions, or otherwise, the Registrant has been advised that in the opinion of the Commission such indemnification is against public policy as expressed in the Securities Act and is, therefore, unenforceable.In the event that a claim for indemnification against such liabilities (other than the payment by the Registrant of expenses incurred or paid by a director, officer or controlling person of the Registrant in the successful defense of any action, suit or proceeding) is asserted by such director, officer or controlling person in connection with the securities being registered, the Registrant will, unless in the opinion of its counsel the matter has been settled by controlling precedent, submit to a court of appropriate jurisdiction the question whether such indemnification by it is against public policy as expressed in the Securities Act and will be governed by the final adjudication of such issue. 4 SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended, the Registrant certifies that it has reasonable grounds to believe that it meets all of the requirements for filing on Form S-8 and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereunto duly authorized, in the City of Houston, State of Texas, on August 12, 2010. MAGNUM HUNTER RESOURCES CORPORATION By:/s/Gary C. Evans Gary C. Evans, Chairman & Chief Executive Officer POWER OF ATTORNEY KNOW ALL MEN BY THESE PRESENTS, that each person whose signature appears below constitutes and appoints Gary C. Evans and Ronald Ormand, and each or either one of them, his true and lawful attorney-in-fact and agent, with full power of substitution and resubstitution, for him and in his name, place and stead, in any and all capacities, to sign any and all amendments (including post-effective amendments) to this Registration Statement, and to file the same, with all exhibits thereto and other documents in connection therewith, with the Securities and Exchange Commission, granting unto said attorneys-in-fact and agents, and each of them, full power and authority to do and perform each and every act and thing requisite and necessary to be done in and about the premises, as fully to all intents and purposes as he might or could do in person, hereby ratifying and confirming all that said attorneys-in-fact and agents, or any of them, or their or his substitutes or substitute, may lawfully do or cause to be done by virtue hereof. Pursuant to the requirements of the Securities Act of 1933, this Registration Statement has been signed by the following persons in the capacities and on the date indicated. Signature Title Date /s/ Gary C. Evans Chairman of the Board & August 12, 2010 Gary C. Evans Chief Executive Officer /s/ Ronald D. Ormand Chief Financial Officer, Executive August 12, 2010 Ronald D. Ormand Vice President and Director /s/ Wayne P. Hall Vice Chairman of the Board, Director August 12, 2010 Wayne P. Hall /s/ DavidS. Krueger Senior Vice President, Chief Accounting Officer August 12, 2010 David S. Krueger /s/ J. Raleigh Bailes, Sr. Director August 12, 2010 J. Raleigh Bailes, Sr. /s/ Brad Bynum Director August 12, 2010 Brad Bynum /s/ Gary L. Hall Director August 12, 2010 Gary L. Hall /s/ Joe L. McClaugherty Director August 12, 2010 Joe L. McClaugherty Director August 12, 2010 Steven A. Pfeifer /s/ Jeff Swanson Director August 12, 2010 Jeff Swanson 5 EXHIBIT INDEX Number Number Description Certificate of Ownership and Merger of Magnum Hunter Resources Corporation into Petro Resources Corporation, effective July14, 2009 (incorporated by reference from Magnum Hunter Resources Corporation’s current report on Form 8-K filed on July14, 2009) Certificate of Amendment to Certificate of Incorporation of the Registrant dated May 10, 2007 (incorporated by reference from Petro Resources Corporation’s Quarterly Report on Form10-QSB filed on August14, 2007) Certificate of Designations of 10.25% Series C Cumulative Perpetual Preferred Stock (incorporated by reference from Magnum Hunter Resources Corporation’s Registration Statement on Form 8-A filed on December 10, 2009) 4.1.3* Certificate of Amendment of Certificate of Designation of Rights and Preferences of 10.25% Series C Cumulative Perpetual Preferred Stock. Amended and Restated Bylaws of the Registrant dated April 14, 2006 (incorporated by reference from Petro Resources Corporation’s Registration Statement on Form SB-2 filed on March 21, 2006) Amendment to Bylaws of the Registrant (incorporated by reference from Petro Resources Corporation’s Amendment No. 1 to Registration Statement on Form SB-2 filed on June 9, 2006) Amendment to Bylaws of the Registrant dated October 12, 2006 (incorporated by reference from Petro Resources Corporation’s Amendment No. 1 to Registration Statement on Form SB-2 filed on September 21, 2007) 5.1* Opinion of Paul Johnston, Esq. 2006 Stock Incentive Plan (incorporated by reference from Magnum Hunter Resources Corporation'sAnnual Report on Form 10-K filed on March 31, 2010) 23.1* Consent of Hein and Associates LLP 23.2* Consent of Cawley, Gillespie & Associates, Inc. 23.3* Consent of DeGolyer & MacNaughton 23.4* Consent of MaloneBailey, LLP 23.5* Power of Attorney (included on the signature page hereto) *Filed herewith. 6
